12‐3313‐cr                                                                                                                                              
United States v. Crandall 




                                     In the
                    United States Court of Appeals
                             For the Second Circuit
                                    ________ 
                              AUGUST TERM 2013 
                                  No. 12‐3313‐cr 
                                           
                       UNITED STATES OF AMERICA, 
                                    Appellee, 
                                           
                                         v. 
                                           
             GEORGE S. CRANDALL, AKA George Crandall, 
                             Defendant‐Appellant, 
                                    ________ 
             Appeal from the United States District Court 
                 for the Northern District of New York. 
        No. 10 CR 36‐1 (FJS) ― Frederick J. Scullin, Jr., Judge. 
                                    ________ 
                        ARGUED: OCTOBER 29, 2013   
                           DECIDED: APRIL 10, 2014 
                                    ________ 
                                           
Before: WALKER, CABRANES, and PARKER, Circuit Judges. 
                                    ________ 
      Defendant  George  Crandall  appeals  the  judgment  of  the 
United  States  District  Court  for  the  Northern  District  of  New  York 
(Frederick  J.  Scullin,  Jr.,  Judge)  convicting  him  of  being  a  felon  in 
possession  of  a  firearm  and  ammunition,  in  violation  of  18  U.S.C. 
§§ 922(g)(1)  and  924(a)(2).    Crandall  contends  that  a  continuous 
2                                                                            No. 12‐3313‐cr




hearing  impairment  rendered  his  trial  constitutionally  defective  in 
violation  of  his  Sixth  Amendment  rights  to,  inter  alia,  be  present, 
assist  in  his  defense,  and  confront  witnesses  against  him.   We  hold 
that the Sixth Amendment requires reasonable accommodations for 
hearing‐impaired  criminal  defendants  during  judicial  proceedings 
and  that  such  accommodations  must  be  commensurate  with  the 
severity  of  the  hearing  impairment.    Where  a  criminal  defendant 
does not notify the District Court of the impairment, however, he is 
only  entitled  to  accommodations  commensurate  with  the  degree  of 
difficulty that was, or reasonably should have been, clear or obvious 
to the District Judge. 

       We  hold,  based  upon  a  review  of  the  record,  that  Crandall 
received  accommodations  commensurate  with  the  degree  of 
difficulty that was, or reasonably should have been, clear or obvious 
to the District Judge. 

       Accordingly, we AFFIRM the judgment of the District Court. 

                                 ________ 

                     PAUL  J.  ANGIOLETTI,  Staten  Island,  NY,  for 
                     Appellant George S. Crandall. 

                     PAUL  D.  SILVER,  Assistant United States Attorney, 
                     (Richard S. Hartunian, United States Attorney for 
                     the  Northern  District  of  New  York,  Brenda  K. 
                     Sannes,  Assistant  United  States  Attorney,  on  the 
                     brief),  Syracuse,  NY,  for  Appellee  United  States  of 
                     America. 

                                 ________ 

 
3                                                                                          No. 12‐3313‐cr




JOSÉ A. CABRANES, Circuit Judge:  

       Defendant‐appellant  George  Crandall  (“Crandall”)  was 
convicted  in  the  United  States  District  Court  for  the  Northern 
District  of  New  York  (Frederick  J.  Scullin,  Jr.,  Judge),  after  trial  by 
jury, of being a felon in possession of a firearm and ammunition, in 
violation  of  18  U.S.C.  §§ 922(g)(1)  and  924(a)(2).1    On  appeal, 
Crandall argues that his due process rights were violated because of 
a hearing impairment that allegedly prevented him from exercising 
his  Sixth  Amendment  rights  to,  inter  alia,  be  present,  assist  in  his 
defense, and confront witnesses against him.2  

       We  hold  that  the  Sixth  Amendment  requires  reasonable 
accommodations  for  hearing‐impaired  criminal  defendants  during 
judicial  proceedings  and  that  such  accommodations  must  be 
commensurate with the severity of the hearing impairment.  Where 
        1    Under 18 U.S.C. § 922(g)(1), “[i]t shall be unlawful for any person who has been 
convicted in any court of, a crime punishable by imprisonment for a term exceeding one 
year . . . to ship or transport in interstate or foreign commerce, or possess in or affecting 
commerce, any firearm or ammunition; or to receive any firearm or ammunition which 
has been shipped or transported in interstate or foreign commerce.”  Under 18 U.S.C. 
§ 924(a)(2), “[w]hoever knowingly violates [18 U.S.C. § 922(g)] shall be fined as provided 
in this title, imprisoned not more than 10 years, or both.” 
        2 Additional claims raised by Crandall in this appeal are: (1) a challenge to the 
sufficiency of the evidence at trial; (2) that the jury instructions were flawed in numerous 
ways, including the failure to include (a) an instruction on the need for “substantial 
similarity” between the date of the offense charged in the indictment and that of the 
offense proved at trial, (b) the definition of “firearm” and an instruction that Crandall 
needed to know that what he possessed was a firearm, (c) a limiting instruction 
regarding evidence of Crandall’s prior felony conviction, and (d) an instruction that 
exercising dominion and control over a premises does not require a finding of dominion 
and control over firearms or ammunition found in that premises; (3) that the District 
Court incorrectly held, after a suppression hearing, that Crandall had heard and 
understood his Miranda rights; (4) that his trial counsel provided ineffective assistance; 
and (5) that the sentence imposed was unreasonable.  After careful consideration, we 
conclude that these claims are meritless. 
4                                                                                          No. 12‐3313‐cr




a  criminal  defendant  does  not  notify  the  District  Court  of  the 
impairment,  however,  he  is  only  entitled  to  accommodations 
commensurate with the degree of difficulty that was, or reasonably 
should have been, clear or obvious to the District Judge. 

       We  hold,  based  upon  a  review  of  the  record,  that  Crandall 
received  accommodations  commensurate  with  the  degree  of 
difficulty that was, or reasonably should have been, clear or obvious 
to the District Judge. 

        Accordingly, we AFFIRM the judgment of conviction. 

                                  BACKGROUND 

       On  January  7,  2010,  a  federal  Grand  Jury  returned  an 
indictment charging Crandall with one count of felon‐in‐possession 
of a firearm and one count of felon‐in‐possession of ammunition, in 
violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).3   

       On  March  16,  2011,  the  District  Court  held  a  suppression 
hearing to determine whether to admit statements made by Crandall 
during  his  arrest.    During  the  first  witness’s  testimony,  Crandall’s 
counsel stated, “Your Honor, at this time we’d like to interject, Mr. 
Crandall has a hearing problem, he does have his hearing aids in but 
he’s  still  having  difficulty  hearing.”    Gov’t  App.  7.    The  District 
Judge asked the clerk to turn up the volume on the microphone, and 
after the clerk said it was at the highest volume, the Judge instructed 
the witness “to speak up.”  Id. at 8.  There was no other indication by 
Crandall  or  his  counsel  that  Crandall  was  thereafter  having 
difficulty hearing during the hour‐long proceeding.  

        3  The only issue addressed in this opinion relates to Crandall’s rights during 
judicial proceedings.  Accordingly, we need not address in depth the basis for the 
charges against him.  
5                                                                             No. 12‐3313‐cr




        Crandall’s  jury  trial  took  place  before  Judge  Scullin  on  June 
27‐28,  2011.    At  the  beginning  of  jury  selection,  the  District  Judge 
asked  Crandall  whether  his  court‐provided  hearing  device  was 
functioning,  and  Crandall  responded  that  it  was  “making  a  fuzzy 
noise.”  Gov’t App. 66.  The Judge replied, “You might want to try 
without  it  because  I  think  the  acoustics  in  here  are  good  enough.”  
Id.    Neither  Crandall  nor  his  counsel  suggested  that  the  Judge  was 
mistaken.    At  another  point,  the  Judge  admonished  Crandall  for 
speaking loudly to his investigator; Crandall stated that he could not 
hear  the  Judge’s  admonishment  clearly,  and  that  he  “didn’t  think 
[he] was speaking out loud.”  Id. at 133‐34.  

      Crandall testified at trial, adequately responding to questions 
on  both  direct  and  cross  examination.    At  one  point  during  his 
testimony, Crandall asked his lawyer to push the microphone closer, 
and on several occasions asked that a question be repeated.  

        During a cross‐examination of one witness, Crandall’s counsel 
asked  if  the  witness  knew  that  Crandall  “has  very  poor  hearing?”  
Gov’t App.  92.    The  witness responded,  “I know  he  has told  me  in 
the past he has poor hearing.  I also know he has heard me when I 
talk  to  him.”    Id.    Crandall’s  counsel  then  stated,  “[H]e  has  an  aid 
here  today.  Are  you  aware  [  ]  that  he  is  using  an  aid?,”  at  which 
point counsel moved on to another question.  Id.     

       On June 28, 2011, the jury convicted Crandall on both counts 
of the indictment, and he was released on bail pending sentencing. 

       After  Crandall  allegedly  violated  the  conditions  of  his 
presentence release, Judge Scullin held a bail revocation hearing on 
March  8,  2012.    At  the  outset  of  the  proceeding,  defense  counsel 
informed the Judge that he “want[s] to make certain that [his] client 
hears  what’s  going  on  in  this  proceeding.”    Gov’t  App.  176.    In 
response,  the  Judge  instructed  defense  counsel  to  “[a]dvise  your 
6                                                                            No. 12‐3313‐cr




client if he has difficulty hearing, to advise you and you can advise 
me.”    Gov’t  App.  176‐77.    Counsel  so  notified  Crandall,  who  then 
responded  that  he  was  not  wearing  his  hearing  aid.    The  Judge 
instructed  the  testifying  witness  to  speak  into  the  microphone  as 
loudly  as  he  could,  and  neither  Crandall  nor  his  counsel  thereafter 
notified  the  Judge  of  hearing‐related  difficulties.    Crandall  testified 
during  this  proceeding  as  well,  and  after  his  testimony,  the  Judge 
noted that “[h]e hears quite well.”  Id. at 179. 

         Crandall was sentenced on August 9, 2012.  At his sentencing 
hearing,  Crandall  submitted  a  handwritten  “Sentencing  Statement 
Affidavit”  to  the  District  Court  asserting  numerous  claims 
including, for the first time, that “I could not hear my trial, witnesses 
[sic]  testimony,  or  the  Judge  [sic]  ruling.    I  could  not  even 
communicate with my Attorney because he tried wispering [sic] and 
it was on deaf ears.”  Appellant’s App. 128.  He claimed, also for the 
first  time,  that  this  was  due  in  part  to  the  fact  that  the  hearing 
device—the buzzing of which he had complained about before jury 
selection—had  subsequently  gone  dead.    Crandall  wrote  that  this 
“impaired my reason and comprehension and hampered my ability 
to  effectively  consult  and  communicate  with  my  Court  appointed 
counsels [sic] which was physical as well as mental.”  Id. at 129.   

       The  District  Court  sentenced  Crandall  principally  to  two 
concurrent  terms  of  thirty‐three  months’  imprisonment,  the  top  of 
the  applicable  guidelines  range  identified  by  the  United  States 
Probation Office in its Pre‐Sentence Investigation Report.  After the 
Court  imposed  the  sentence,  Crandall  stated,  “Your  Honor,  I 
couldn’t make out half what you were sayin’, but is there any way I 
can  get  a  copy  of  [the  sentencing  minutes]  to  know  what  you’re 
sayin’ . . . .”  Id. at 118. 

       This timely appeal followed. 
7                                                                                            No. 12‐3313‐cr




         

                                       DISCUSSION 

       On  appeal,  Crandall  contends  that  his  hearing  impairment 
rendered  his  trial  constitutionally  defective  in  violation  of  his  Sixth 
Amendment rights to, inter alia, be present, assist in his defense, and 
confront  witnesses  against  him.    He  claims  further  that  the  District 
Court  should  have  known  about  his  hearing  disability,  which  the 
District  Court  “either  dealt  with  half‐heartedly  or  ignored” 
altogether.  Appellant’s Br. 25.  

        As a preliminary matter, whether Crandall adequately raised 
this  issue  during  the  proceedings  below  affects  our  standard  of 
review.  We review a claim raised in the District Court for “harmless 
error,”  see  Fed.  R.  Crim.  P.  52(a),  whereas  a  claim  not  raised  in  the 
District Court  is  reviewed  under  the  more deferential “plain  error” 
standard, see Fed. R. Crim. P. 52(b).4  We conclude that the claim of a 
continuous hearing impairment was not adequately raised below.5  


        4 The Supreme Court has instructed that a finding of “plain error” requires that:  
        (1) there is an error; (2) the error is clear or obvious, rather than subject to 
        reasonable dispute; (3) the error affected the appellant’s substantial rights, which 
        in the ordinary case means it affected the outcome of the district court 
        proceedings; and (4) the error seriously affects the fairness, integrity or public 
        reputation of judicial proceedings.  
United States v. Tarbell, 728 F.3d 122, 126 (2d Cir. 2013) (quoting United States v. Marcus, 
560 U.S. 258, 262 (2010)).  In other words, “[t]o be plain, an error of the district court must 
be obviously wrong in light of existing law.”  United States v. Youngs, 687 F.3d 56, 59 (2d 
Cir. 2012) (internal quotation marks omitted).  
        5
         While the record reveals that Judge Scullin was alerted to Crandall’s difficulty 
hearing on several occasions, there is no indication that Crandall or his attorney ever 
made Judge Scullin aware that Crandall’s hearing was an ongoing problem requiring a 
continuous solution.  Crandall concedes as much, stating in his brief that “the record 
does not contain instances of Crandall (or his attorney) proactively informing the court of 
8                                                                                            No. 12‐3313‐cr




     Nevertheless,  out  of  an  abundance  of  caution,  we  note  that 
because we find no error in the District Court’s actions, the outcome 
would be the same regardless of the standard of review.  

               A.  Sixth Amendment Right to Accommodations 

        Four decades ago, the Supreme Court held that “[t]he right of 
an accused in a criminal trial to due process is, in essence, the right 
to  a  fair  opportunity  to  defend  against  the  State’s  accusations.”  
Chambers  v.  Mississippi,  410  U.S.  284,  294  (1973).    This  right  stems 
from  the  Sixth  Amendment’s  Compulsory  Process  and 
Confrontation  Clauses,  and  guarantees  a  criminal  defendant  is 
provided  with  “a  meaningful  opportunity  to  present  a  complete 
defense.”    Hawkins  v.  Costello,  460  F.3d  238,  243  (2d  Cir.  2006) 
(quoting  Crane  v.  Kentucky,  476  U.S.  683,  690  (1986)).    In  practical 
terms, this means that a criminal defendant must “possess sufficient 
present  ability  to  consult  with  his  lawyer  with  a  reasonable  degree 
of  rational  understanding”;  otherwise,  the  proceeding  would  be 
merely  “an  invective  against  an  insensible  object.”    United  States  ex 
rel.  Negron  v.  New  York,  434  F.2d  386,  389  (2d  Cir.  1970)  (internal 
quotation marks omitted).  

       Relying  on  these  concepts,  Crandall  now  argues  that  the 
District  Court  failed  to  take  adequate  steps  to  accommodate  his 
hearing  impairment  to  ensure  that  he  was  able  to  understand  and 
participate in the proceedings, and that this failure rendered his trial 
constitutionally defective.  What the Sixth Amendment requires for 
those  with  hearing  impairments  is  a  matter  of  first  impression  for 
our  Court,  although  our  jurisprudence  regarding  non‐English 
speaking defendants provides considerable guidance.  


hearing difficulties . . . .”  Appellant’s Br. 25.  Similarly, Crandall never moved for a 
mistrial based upon an allegation that he had been unable to hear the proceedings.
9                                                                                No. 12‐3313‐cr




       We now hold, as an initial matter, that the Sixth Amendment 
right  to  participate  in  one’s  own  trial  encompasses  the  right  to 
reasonable  accommodations  for  impairments  to  that  participation, 
including hearing impairments.  Cf. Negron, 434 F.2d at 390 (holding 
that  a  defendant  who  spoke  no  English,  and  “s[a]t  in  total 
incomprehension  as  the  trial  proceeded,”  was  not  sufficiently 
“present” to satisfy the dictates of the Sixth Amendment).    

        Yet the Sixth Amendment does not create an absolute right to 
the  elimination  of  all  difficulties  or  impairments  that  may  hinder  a 
criminal  defendant’s  capacity  to  perfectly  comprehend,  and 
participate in, court proceedings.  Perfect participation by a criminal 
defendant  is  optimal,  but  perfection  is  not  required  by  the  Sixth 
Amendment.    See  McDonough  Power  Equip.,  Inc.  v.  Greenwood,  464 
U.S.  548,  553  (1984)  (noting  that  the  Supreme  Court  “has  long  held 
that a litigant is entitled to a fair trial but not a perfect one, for there 
are  no  perfect  trials”  (internal  quotation  marks  and  alteration 
omitted)).   

       Accordingly,  the  Sixth  Amendment  right  to  hearing‐related 
accommodations is limited to those reasonable accommodations that 
are requested by the defendant before or during trial, or the need for 
which  is,  or  should  reasonably  be,  clear  or  obvious  to  the  district 
judge.    See  Valladares  v.  United  States,  871  F.2d  1564,  1566  (11th  Cir. 
1989)  (Retired  Justice  Lewis  F.  Powell,  Jr.,  sitting  by  designation) 
(“To  allow  a  defendant  to  remain  silent  throughout  the  trial  and 
then,  upon  being  found  guilty,  to  assert  a  claim  of  inadequate 
[language] translation would be an open invitation to abuse.”).  

        In  reaching  this  conclusion,  we  agree  with  the  reasoning  of 
several  district  courts  that  have  addressed  similar  circumstances.  
See,  e.g.,  Hoke  v.  Miller,  No.  02‐cv‐0516,  2007  WL  2292992,  at  *6 
(N.D.N.Y.  Aug.  6,  2007)  (“[T]he  trial  court  and  prosecutor  were 
10                                                                                        No. 12‐3313‐cr




made  aware  of  Petitioner’s  hearing  difficulties  and  made 
accommodations  to  address  the  issue.    Petitioner  never  requested 
that  additional  accommodations  be  made  or  advised  the  trial  court 
that he was unable to participate meaningfully in his defense.  There 
also does not appear to be any evidence that Petitioner’s impairment 
was  so  obvious  that  the  trial  court  could  reasonably  have  been 
expected,  sua  sponte,  to  take  further  measures.”);    Phillips  v.  Miller, 
No.  01  Civ.  1175(DF),  2000  WL  33650803,  at  *13  (S.D.N.Y.  Dec.  3, 
2000)  (“In  this  case,  Petitioner  never  requested  any  interpretive 
assistance.    Thus,  the  only  remaining  question  is  whether 
Petitioner’s hearing‐impairment was obvious to the trial court, so as 
to  have  required  the  court  to  act  sua  sponte  to  provide  interpretive 
assistance.”). 

       This standard is also consistent with the statute governing the 
provision of  interpreters  for the  hearing‐impaired  in  federal  courts, 
the Court Interpreters Act, 28 U.S.C. § 1827.6  The statute states that 
interpretation  services  are  to  be  made  available  in  federal 
proceedings,  “if  the  presiding  judicial  officer  determines  on  such 
officer’s own motion or on the motion of a party” that the party or a 
witness “suffers from a hearing impairment . . . so as to inhibit such 
party’s  [or  witness’s]  comprehension  of  the  proceedings  or 
communication with counsel or the presiding judicial officer . . . . ”  
Id. § (d)(1).  The statute clearly anticipates that the presiding judicial 
officer—typically,  a  district  judge—is  to  determine  whether  an 
interpreter,  including  a  sign‐language  interpreter,  see  id.  § (l),  is 
warranted.    The  judge’s  inquiry  is  to  be  triggered  either  when  a 
party or witness raises the issue, or when the judge “determines” of 
his own volition that it should be raised.    

        6
           Since Crandall brings only a constitutional claim, and does not assert that the 
District Judge violated his duty under the Court Interpreters Act, we invoke the statute 
only to inform our constitutional analysis.
11                                                                                         No. 12‐3313‐cr




                  B. Adequacy of the Accommodations Provided 

       Having set forth the standard to be applied in assessing when 
a  defendant  is  entitled  under  the  Sixth  Amendment  to 
accommodations  for  hearing  impairments  during  judicial 
proceedings,  we  now  assess  what,  if  any,  accommodations  the 
District  Court  was  required  to  make  for  Crandall,  in  view  of  what 
the  Court  knew,  or  should  have  perceived,  about  his  hearing 
impairment.  

   1. The  District  Court  Did  Not  Have  Notice  of  an  Ongoing 
      Hearing Impairment 

         As Crandall concedes, he did not notify the District Judge of a 
continuous inability to hear the proceedings, either before or during 
trial.    See  Def.  Br.  at  25  (stating  that  “the  record  does  not  contain 
instances  of  Crandall  (or  his  attorney)  proactively  informing  the 
court  of  hearing  difficulties  .  .  .  .”).7    Having  failed  to  notify  the 

        7    Among other reasons, because Crandall did not assert, and there was no reason 
to believe, that he was unable to hear the proceedings on an ongoing basis, his reliance 
on Ferrell v. Estelle, a habeas case from the Fifth Circuit, is misplaced.  568 F.2d 1128 (5th 
Cir. 1978), mandate withdrawn on other grounds, 573 F.2d 867 (5th Cir. 1978).  There, the 
petitioner, who had become completely deaf between the time of the alleged crime and 
the time of his trial, asserted that the minimal accommodations that had been offered to 
him at trial constituted a violation of his right to confront the witnesses against him and 
to assist in his own defense.  Id. at 1129‐30.  Before trial began, the petitioner’s attorney 
made a formal request to the judge that stenographers be appointed to simultaneously 
transcribe the trial in “real time.”  Id. at 1130.  This request was denied by the judge, who 
did not explore alternative accommodations, but rather, assured counsel that he would 
provide him with as much time as needed to confer with his client.  Id.  Defense counsel 
ultimately requested a recess to confer with the petitioner only twice during the course of 
the trial.  Id.  The Fifth Circuit granted Ferrell a new trial on the basis of ineffective 
assistance of counsel, after finding that “Ferrell’s attorney presented only the transcript 
alternative and then failed to take full advantage of the court’s willingness to grant 
frequent recesses, [and so] he left in doubt whether he failed in his duty to court and 
client.”  Id. at 1133.   
12                                                                                                No. 12‐3313‐cr




Judge  of  a  continuous  inability  to  hear  the  proceedings,  Crandall 
was only entitled to accommodations insofar as his impairment was, 
or  reasonably  should  have  been,  clear  or  obvious  to  the  District 
Judge.   

       While  the  record  contains  instances  in  which  Crandall 
apparently could not hear a particular question or statement, there is 
considerable evidence that his hearing faculties were adequate, and 
appeared  as  such  to  the  District  Judge.    Crandall  testified 
responsively  at  trial,  as  well  as  during  his  bail  revocation 
proceeding.    During  Crandall’s  testimony  in  the  bail  revocation 
hearing,  defense  counsel  stated  that  he  wanted  to  make  sure 
Crandall could hear him; and the District Judge responded, “He can 
hear  you.”    Gov’t  App  at  171.    When  Crandall’s  testimony  was 
concluded, the District Judge remarked that “[h]e hears quite well.”  
Gov’t App. at 172.8  

      The  District  Judge’s  findings  on  the  record  regarding 
Crandall’s  hearing  capability  at  various  points  during  the 
proceedings  before  him  are  entitled  to  customary  appellate 
deference,  inasmuch  as  he  had  the  benefit  of  personally  observing 
Crandall’s  demeanor  and  behavior  in  the  courtroom.    Cf.  United 

         8  It  remains  unclear  from  the  record  how  Crandall  obtained  the  initial  court‐
provided hearing device.  That Crandall had such a device certainly would have alerted 
the  District  Judge  to  some  hearing  difficulty  as  an  initial  matter,  but  would  have  also 
justified the belief that the impairment had been addressed.  Crandall notified the Judge 
before jury selection began that the device was emitting a “fuzzy sound,” and the Judge 
instructed  him  to  try  hearing  without  it  and  rely  upon  the  good  acoustics  in  the 
courtroom.    Gov’t  App.  at  66.    After  that,  the  Judge  was  able  to  observe  Crandall’s 
hearing capabilities, which he deemed adequate, and was never notified otherwise.  The 
sentencing  affidavit  handwritten  by  Crandall  constituted  the  first  notice  the  District 
Court  had  that  Crandall  claimed  to  have  experienced  continuous  hearing  difficulty 
throughout the proceedings; it was submitted at his sentencing on August 9, 2012, long 
after the trial had concluded.   
13                                                                                                 No. 12‐3313‐cr




States  v.  Weissman,  195  F.3d  96,  99  (2d  Cir.  1999)  (“A  Court  of 
Appeals  must  accord  great  deference  to  the  trial  court’s  findings 
regarding credibility because the trial judge is in the best position to 
evaluate  a  witness’s  demeanor  and  tone  of  voice  as  well  as  other 
mannerisms  that  bear  heavily  on  one’s  belief  in  what  the  witness 
says.” (internal quotation marks omitted)).9   

          
    2. The Accommodations the District Court Made for Crandall 
       Were Adequate in Light of What it Knew or Reasonably 
       Should Have Known 

      Insofar  as  Crandall’s  various,  isolated  indications  of  hearing‐
related  trouble  put,  or  reasonably  should  have  put,  the  District 
Court  on  notice  that  Crandall  had  some  degree  of  difficulty,  we 
conclude  that  the  District  Court  provided  him  with  adequate 
accommodations. 

       The  degree  of  accommodations  required  varies  from  case  to 
case  on  a  sliding  scale,  depending  on  the  degree  of  severity  of  the 
impairment.  Cf. United States v. Sanchez, 483 F.2d 1052, 1056 (2d Cir. 

         9  The District Judge’s observations regarding Crandall’s hearing capabilities find 
support  in  the  evidence  presented  at  trial  as  well.    While  Crandall’s  claim  on  appeal 
relates  only  to  hearing‐related  difficulties  he  allegedly  experienced  during  the  relevant 
judicial proceedings, he claims that his hearing impairment extended as far back as the 
time of his arrest.  However, the trial evidence included transcripts of several phone calls 
Crandall  conducted  while  imprisoned,  which  reveal  him  to  be  capable  of  normal, 
unassisted conversation.  Two ATF agents who arrested Crandall on the federal charges 
and  transported  him  by  car  to  the  federal  detention  facility  in  Albany  both  testified  to 
having had a “continuous,” “back and forth” conversation with him during the forty‐five 
to  fifty  minute  drive.  Gov’t  App.  at  32‐33.    During  that  otherwise  regular  interaction, 
there were only minor manifestations of difficulty, such as Crandall’s saying that he was 
hard of hearing and asking them to speak up, and his inching forward in his seat.   
          
14                                                                          No. 12‐3313‐cr




1973)  (lack  of  Spanish  interpreter  did  not  violate  the  Sixth 
Amendment  where  Spanish‐speaking  defendant  “had  facility  with 
the English language” and was provided Spanish‐speaking counsel 
by  the  court);  United  States  v.  Diaz  Berrios,  441  F.2d  1125,  1127  (2d 
Cir.  1971)  (rejecting  constitutional  challenge  to  conviction  where 
defendant  spoke  no  English  but  received  “continuous  translation” 
throughout trial).  And as we have already explained, if a defendant 
does  not  notify  the  district  judge  of  the  impairment,  he  is  only 
entitled  to  accommodations  insofar  as  his  impairment  was,  or 
reasonably should have been, clear or obvious to the District Judge.        

       The determination of where a particular defendant falls on the 
spectrum  of  disability,  and  what  accommodations  are  warranted 
based upon the degree of disability, is a determination to be made in 
the first instance by the District Court.  Cf. United States v. Sandoval, 
347 F.3d 627, 632 (7th Cir. 2003) (noting, in a case brought under the 
Court  Interpreters  Act  involving  interpretation  for  a  Spanish‐
speaking  defendant,  that  “[t]he  district  court  is  afforded  wide 
discretion  in  implementing  the  [  ]  Act  because  it  is  in  the  best 
position  to  evaluate  the  need  for  and  the  performance  of 
interpreters”);  Valladares,  871  F.2d  at  1566  (noting,  in  another  case 
involving  the  sufficiency  of  language  translation  for  a  Spanish‐
speaking  defendant,  that  “[b]ecause  the  proper  handling  of 
translation hinges on a variety of factors . . . the trial judge, who is in 
direct contact with the defendant, must be given wide discretion”).   

       We  conclude  that,  in  light  of  what  the  District  Court  knew, 
namely  that  Crandall  had  some  difficulty  hearing  at  times,  the 
District Court did not err by determining that the difficulty could be 
more  than  adequately  addressed  in  the  normal  course  through 
repetition  and  other  instructions.    The  Judge  made  such 
accommodations  throughout  the  proceedings,  such  as  instructing 
witnesses  to  speak  louder,  having  Crandall  move  closer  to  the 
15                                                                             No. 12‐3313‐cr




bench, and instructing defense counsel to notify him if Crandall was 
having  difficulty.    We  hold  that  these  accommodations  were 
commensurate with the degree of difficulty that was, or reasonably 
should have been, clear or obvious to the District Judge. 

      Accordingly,  in  the  circumstances  presented,  the  Judge  did 
not  err  in  failing  to  provide  Crandall  with  any  additional 
accommodations.   

                                   CONCLUSION 

         To summarize, we hold that:  

      (1) The  Sixth  Amendment  requires  that  reasonable 
          accommodations  be  made  for  hearing‐impaired  criminal 
          defendants during judicial proceedings. 

      (2) The  degree  of  accommodations  provided  must  be 
          commensurate with the severity of the impairment. 

      (3) Where a criminal defendant does not notify the District Court 
          of  the  impairment,  he  is  only  entitled  to  accommodations 
          commensurate  with  the  degree  of  difficulty  that  was,  or 
          reasonably  should  have  been,  clear  or  obvious  to  the  District 
          Judge. 

      (4) Here,  Crandall  did  not  notify  the  District  Court  of  a 
          continuous  hearing  impairment,  and  his  alleged  impairment 
          was not, nor should have been, clear or obvious.  Hence, there 
          was  no  error  in  the  District  Court’s  failure  to  recognize  the 
          purportedly continuous impairment.  

      (5) In light of what the District Court knew, or reasonably should 
          have  known,  about  Crandall’s  hearing  difficulties—that 
          Crandall  had  some  difficulty  hearing  at  times—the 
16                                                                     No. 12‐3313‐cr




      accommodations  it  afforded  throughout  the  proceedings,  as 
      complaints  arose,  were  commensurate  with  the  apparent 
      severity  of  the  impairment  and,  accordingly,  were  sufficient 
      under the Sixth Amendment.  

      For  the  reasons  set  out  above,  we  AFFIRM  the  judgment  of 
the District Court, entered November 27, 2012.